      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 1 of 30




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 DAVID REDDICK,                                                                CIVIL ACTION
     Plaintiff

 VERSUS                                                                        NO. 18-8568 c/w
                                                                                   19-13111

 MEDTRONIC, INC.,                                                              SECTION: “E” (1)
    Defendant


 Applies to: Both Cases


                                     ORDER AND REASONS

        Before the Court is a Motion to Dismiss Plaintiff’s Second Amended Complaint

filed by Defendant Medtronic, Inc. (“Medtronic”).1 For the following reasons, Defendant’s

motion to dismiss with respect to Plaintiff’s Louisiana Products Liability Act (“LPLA”)

claims is GRANTED.

                                          BACKGROUND

        Plaintiff alleges the following three devices manufactured by Medtronic have been

approved by the Food and Drug Administration (“FDA”) as Class III medical devices:

        (1) the Medtronic Sprint Quattro Secure Lead (the “Lead”);

        (2) the Medtronic Evera SVR Implantable Cardiac Defribillator (the “ICD”); and

        (3) the Medtronic MyCareLink Patient Monitor and Software (“MyCareLink
            monitor”).



1 R. Doc. 73. All references to “R. Doc. #” are references to documents docketed in Reddick v. Medtronic,

Inc., Civil Action No. 18-8568, unless noted otherwise. Plaintiff David Reddick opposes this motion. R. Doc.
76. Defendant filed a supplemental memorandum in support of its motion to dismiss with respect to the
issue of whether Plaintiff’s LPLA claim should be dismissed as preempted and for failure to comply with
the Twombly pleading requirements. R. Doc. 116. Plaintiff filed a response in opposition to the
supplemental memorandum. R. Doc. 118. Defendant filed a reply to the response. R. Doc. 120.

                                                     1
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 2 of 30




Defendant agrees these three devices are Class III medical devices that have undergone

the premarket approval process.2

        Plaintiff alleges the Lead and the ICD were implanted in him in 2013,3 and the

MyCareLink monitor was used externally in conjunction with the other two Class III

devices. According to Plaintiff, the ICD is implanted into the chest under the skin and

contains a computer that tracks heart rate and heart rhythm. If the heart beats too fast or

is out of rhythm, the ICD sends out a shock to get the heart back into rhythm.4 The Lead

connects to the ICD to provide the electricity that shocks the heart if the heart stops

beating.5

        Plaintiff alleges the following devices manufactured by Medtronic have been

approved by the FDA as Class I and Class II Medtronic medical devices:6

        (1) the Medtronic WireX (the “Wirex”),

        (2) the Medtronic Vital Sync Virtual Patient Monitor Platform (the “Vital Sync
            Monitor”),

        (3) the Medtronic Reveal LINQ Insertable Cardiac Monitor, and

        (4) the Medtronic Reveal Insertable Loop Recorder.7




2 R. Doc. 62 at ¶ 15; R. Doc. 116 at 7.
3 R. Doc. 62 ¶ 12. Plaintiff alleges a Medtronic Reveal LINQ, a Class II medical device, also was implanted
in him. R. Doc. 62 at 6, ¶ 9.
4 R. Doc. 62 at ¶ 11.
5 Id.
6 R. Doc. 62 at 19-21, ¶¶ 16-17.
7 Plaintiff makes specific allegations of unreasonably dangerous design against these products in

paragraphs 16 and 17 of his Second Amended Complaint. In paragraphs 31, 32, and 35, Plaintiff makes
conclusory allegations against the Medtronic products in globo regarding failure to warn and failure to
conform to an express warranty. Plaintiff makes no factual allegations in support of these claims against
the LINQ, the WireX, or the Virtual Sync Monitor. To the extent Plaintiff alleges the LINQ, the WireX, and
the Virtual Sync Monitor violated the LPLA based on a failure to warn or a failure to conform to an express
warranty, the claims are dismissed for failure to state a claim upon which relief may be granted.

                                                    2
       Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 3 of 30




Defendant has clarified the final two products are, in reality, one device.8 Plaintiff does

not contest this characterization in his subsequent replies.9 The third and fourth devices

will henceforth be referred to collectively as the “LINQ.”

         According to Plaintiff, the LINQ was implanted into Plaintiff’s body to record the

heart rate and rhythm anytime there was an unexplained episode to determine whether

the event is related to a heart rhythm problem.10 The WireX and the Vital Sync Monitor

collect data from the implanted devices and send information to the patient’s doctor.11

         Plaintiff contends the Medtronic devices were implanted in him, or used in

conjunction with the implanted devices, because he was misdiagnosed with Brugada

Syndrome when, in reality, he suffered only from syncope, a medical term for fainting.

Plaintiff alleges he experienced unnecessary shocks causing pain, emotional distress,

disability, and anxiety due to false alarms from the defective Medtronic devices. The

surgically implanted devices were removed on July 25, 2017, and Plaintiff alleges the

Leads were revealed to be fractured at that time.12

         The Defendant’s motion to dismiss sought dismissal of all of Plaintiff’s claims,

namely (1) violation of the Louisiana Unfair Trade Practices Act (“LUTPA”); (2) breach of

contract based on Defendant’s alleged failure to “provide working functional sale

products and medical device products and the related product systems in the medical care

and health monitoring symptoms monitoring;” (3) breach of a contract based on

Defendant’s alleged failure “to provide reliable 24 hour and 7 day a week service to David




88  R. Doc. 73-1 at 3.
9 R. Docs. 76, 83, 90, 113, and 118.
10 R. Doc. 62 at ¶ 11.
11 Id.
12 R. Doc. 62 at 2, ¶ 2 and at 11, ¶ 12.


                                             3
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 4 of 30




Reddick;” and (4) violation of the LPLA.13 In the Court’s Order and Reasons dated April

14, 2020, the Court granted Defendant’s motion to dismiss with respect to Plaintiff’s

LUPTA claim and Plaintiff’s claim for breach of contract for failure to provide working

functional sale products and medical device products and the related product systems.14

The Court deferred ruling on Defendant’s motion to dismiss with respect to Plaintiff’s

remaining claims under the LPLA and for breach of contract based on Defendant’s alleged

failure to provide reliable 24 hour and 7 day a week service to David Reddick. The Court

allowed the parties to conduct discovery on whether the LPLA claim had prescribed and

whether a service contract existed between Plaintiff and Defendant.15

        In a status conference on April 24, 2020,16 defense counsel requested that, rather

than proceeding with discovery related to the prescription issue as to the LPLA claims,

the Court consider Defendant’s argument in its motion to dismiss that Plaintiff’s LPLA

claims should be dismissed as preempted by federal law or, alternatively, for failure to

state a plausible claim under Bell Atlantic v. Twombly, 550 U.S. 544 (2007). The Court

granted Defendant’s request and allowed the parties to file supplemental memorandums

in support of, and in opposition to, the motion to dismiss insofar as it sought dismissal of

the LPLA claims on grounds other than prescription.

                                        LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss

a complaint, or any part of it, for failure to state a claim upon which relief may be granted


13 R. Doc. 62 at ¶ 7.
14 R. Doc. 98. In that Order, the court set forth the factual background of the case based on the allegations
in Plaintiff’s Second Amended Complaint. R. Doc. 62. The Court will not repeat those factual allegations
here.
15 The parties conducted discovery on the issue of whether a service agreement existed between Plaintiff

and Defendant. Summary judgment was granted in Medtronic’s favor on this claim. R. Doc. 174.
16 R. Doc. 102.


                                                     4
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 5 of 30




if the plaintiff has not set forth factual allegations in support of his claim that would entitle

him to relief. 17 However, “[t]he 12(b)(6) motion is not favored and should rarely be

granted.”18 Instead, “resolution on the merits [is] preferred to disposition on the technical

grounds of failure to state a claim.”19

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”20 “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”21 The

court, however, does not accept as true legal conclusions or mere conclusory statements,

and “conclusory allegations or legal conclusions masquerading as factual conclusions will

not suffice to prevent a motion to dismiss.”22 “[T]hreadbare recitals of elements of a cause

of action, supported by mere conclusory statements” or “naked assertion[s] devoid of

further factual enhancement” are not sufficient.23

        In summary, “[f]actual allegations must be enough to raise a right to relief above

the speculative level.”24 “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not




17 Twombly, 550 U.S. at 555; Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007).
18 Airline Car Rental, Inc. v. Shreveport Airport Authority, 667 F. Supp. 293, 295 (W.D. La. 1986) (citing
Madison v. Purdy, 410 F.2d 99 (5th Cir.1969)).
19 Id. (citation omitted).
20 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
21 Id.
22 S. Christian Leadership Conference v. Supreme Court of the State of La., 252 F.3d 781, 786 (5th Cir.

2001) (citing Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)).
23 Iqbal, 556 U.S. at 663, 678 (citations omitted).
24 Twombly, 550 U.S. at 555.


                                                    5
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 6 of 30




show[n]’—that the pleader is entitled to relief.” 25 “Dismissal is appropriate when the

complaint ‘on its face show[s] a bar to relief.’”26

        Defendant argues the claims against the Class III medical devices are preempted.

Plaintiff questions whether federal preemption may be decided on a motion to dismiss

but offers no support for his position that federal preemption should be treated differently

from other motions to dismiss under Rule 12(b)(6). 27 When a successful affirmative

defense, such as preemption, appears on the face of the pleadings, dismissal for failure to

state a claim may properly be the subject of a Rule 12(b)(6) motion.28 A preempted state

law claim fails to state a claim on which relief may be granted because it is not plausible

on its face. 29 In Sons v. Medtronic, Inc., the Western District of Louisiana granted a

motion to dismiss LPLA claims under Rule 12(b)(6) based on federal preemption. 30 In

Parra v. Coloplast Corp., another section of this court dismissed with prejudice a

plaintiff’s LPLA claims with respect to a Class III medical device after finding preemption

left the plaintiff without plausible claims.31 In Lasalle v. Pappas, yet another section of

this Court granted a 12(b)(6) motion to dismiss after finding parallel claims of violations

of FDA regulations had not been alleged and the complaint failed to state a claim plausible

on its face. 32 Once a potential claim asserted in a plaintiff's complaint is found to be




25 Id. (quoting FED. R. CIV. P. 8(a)(2)).
26 Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (per curiam) (quotations omitted).
27 R. Doc. 118 at 22-23.
28 Fisher v. Halliburton, 667 F.3d 602, 609 (5th Cir. 2012); Frank v. Delta Airlines, Inc., 314 F.3d 195, 203

(5th Cir. 2002); Kansa Reinsurance Co., Ltd. V. Congressional Mortg. Corp. of Texas, 20 F.3d 1362, 1366
(5th Cir. 1994.
29 Id.
30 See Sons v. Medtronic, 915 F.Supp.2d 776, 784 (W.D. La. 2013) (granting Defendant’s motion to dismiss

finding preemption of claims against products that underwent the FDA’s pre-market approval process).
31 Id.
32 Lasalle v. Pappas, 2013 WL 1130726, at *1–*2 (E.D. La. Mar. 18, 2013)).


                                                     6
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 7 of 30




preempted by federal law, it must be dismissed. 33 The Court concludes the issue of

preemption may be decided on a Rule 12(b)(6) motion to dismiss.

                                   LAW AND ANALYSIS

       Sitting in diversity jurisdiction, the Court is bound by the substantive law of

Louisiana. 34 The LPLA provides the exclusive remedy against a manufacturer for

damages caused by its product..35 A plaintiff cannot recover under any theory of liability

against a manufacturer that is not set forth in the LPLA. To hold a manufacturer liable

under the LPLA, a plaintiff must establish “damage proximately caused by a characteristic

of the product that rendered its product unreasonably dangerous when such damage

arose from a reasonably anticipated use of the product by the claimant or another person

or entity.”36 A product is unreasonably dangerous “if and only if” it is (1) unreasonably

dangerous in construction or composition; (2) unreasonably dangerous in design; (3)

unreasonable failure because of inadequate warning; or (4) unreasonably dangerous

because it does not conform to an express warranty.37

       The Defendant moves to dismiss the claims made with respect to the three Class

III medical devices as preempted by federal law or, alternatively, for failure to state a

plausible LPLA claim under Bell Atlantic v. Twombly, 550 U.S. 544 (2007). The

Defendant moves to dismiss the claims made with respect to the Class I and Class I

medical devices for failure to state a plausible LPLA claim under Twombly.




33 See Malbroux v. Jancuska, 2011 WL 3816104 (W.D. La. Aug. 29, 2011) (granting a 12(b)(6) motion to

dismiss LPLA claims over a Class III medical device that were deemed preempted by federal law).
34 Learmonth v. Sears, 710 F.3d 249 (5th Cir. 2013).
35 La. Rev. Stat. Ann. § 9:2800.52
36 La. Rev. Stat. Ann. § 9:2800.54(A).
37 La. Rev. Stat. Ann. § 9:2800.54(B).


                                                 7
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 8 of 30




I.      Plaintiff’s LPLA claims with respect to the three Class III Medical
        Devices

        Defendant moves to dismiss the claims with respect to the Lead, the ICD, and the

MyCareLink monitor, all Class III devices, because they are preempted by the express

preemption provision of the Medical Device Amendments (“MDA”), 21 U.S.C. § 360k, to

the Federal Food, Drug & Cosmetic Act (“FDCA”), 21 U.S.C. § 301, et seq.

        Preemption holds that when federal statutes and regulations conflict with

inconsistent state laws and regulations, the federal laws supersede.38 Preemption often

occurs when a federal law includes a preemption clause that expressly limits or restrains

state powers to regulate in the same area of the law.39 Preemption clauses, however, are

often viewed narrowly so as to not occupy fields traditionally occupied by the states.40

        The MDA was enacted as a mechanism to regulate medical products “while

sweeping back state oversight schemes.” 41 The MDA classifies and regulates medical

devices according to the level of risk they pose: Class I devices are those that do not require

“special controls to ensure safety and effectiveness;” Class II devices are those that require

“special controls to ensure safety and effectiveness;” and Class III devices are those that

require “premarket approval to ensure safety and effectiveness.”42 Class III devices are

those that “presen[t] a potential unreasonable risk of illness or injury, or which are

purported or represented to be for a use in supporting or sustaining human life or for a

use which is of substantial importance in preventing impairment of human health.” 43



38 Dennis Tosh, FDA ENFORCEMENT MANUAL § 183 Preemption (July 2019).
39 See Medtronic, Inc. v. Lohr 518 U.S. 470, 484-85 (1996) (explaining the judicial task of interpreting a
statutory provision that expressly preempts state law).
40 Id.
41 Ezell v. Medtronic PLC, 2018 WL 6928917 at *4 (W.D. La. Dec. 19, 2018).
42 21 U.S.C. § 360c(a) (2018).
43 Ezell, 2018 WL 6928917 at *4 (quoting Medtronic v. Lohr, 518 U.S. at 477.)


                                                    8
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 9 of 30




These devices must undergo a “rigorous” premarket approval (“PMA”) process in which

“manufacturers must submit detailed information regarding the safety and efficacy of

their devices” subject to many hours of FDA review. 44 The PMA process demands

substantial time and resources from the device’s manufacturer and imposes requirements

including the duty not to deviate from the specifications in its approval process.45

        Class III medical devices trigger the statutory preemption clause under the MDA,

21 U.S.C § 360k(a), which provides the MDA supersedes any state requirements that are

“different from, or in addition to” federal regulations.46 Pursuant to this statute, state law

claims challenging Class III devices for their safety or effectiveness may be preempted if

such claims attempt to impose different or additional requirements that undermine the

premarket approval process.47 The Supreme Court set forth a two-prong test in Riegel v.

Medtronic, Inc. to determine the Section 360k(a) preemption of such claims.48 First, the

court must whether the FDA has established requirements for the particular medical

device at issue.49 Second, the court must determine whether the state law at issue creates

a requirement related to the device’s safety and effectiveness and is “different from, or in

addition to,” the federal requirement.50 If so, the claims are preempted. If not, the claims

are parallel and are not preempted.




44 Medtronic v. Lohr, 518 U.S. at 477.
45 Riegel v. Medtronic, Inc., 552 U.S. 312, 321-22 (2008).
46 § 360k(a).
47 Riegel v. Medtronic, Inc., 552 U.S. 312, 322 (2008).
48 Hughes v. Boston Scientific Corp., 631 F.3d 762, 767-68 (5th Cir. 2011).
49 Id.
50 Id.


                                                     9
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 10 of 30




        A.      Plaintiff’s claims against the Class III Medical Devices under the
                first three theories of the LPLA are preempted.

        In his Second Amended Complaint, Plaintiff alleges all four LPLA theories of

liability for the three Class III products.51 Defendant argues these claims are preempted

under Section 360k(a). 52 Plaintiff argues he has made parallel claims that are not

preempted. Claims involving a Class III PMA medical device automatically satisfy the first

prong of the Riegel test for preemption because the PMA process establishes specific

“requirements applicable to [particular devices.]”53,54

        The Court must evaluate the four LPLA theories of actionable liability against these

three Class III devices in light of the second prong of the Riegel test. The court must

determine whether the state law at issue creates a requirement related to the device’s

safety and effectiveness and is “different from, or in addition to,” the federal requirement.

The critical issue under the second prong is whether Louisiana’s “tort duties constitute

‘requirements’ under the MDA” and whether Plaintiff has alleged sufficient facts to set

forth a parallel claim. 55 Preemption will apply to any LPLA claims that impose

requirements different from, or in addition to, those set forth by the FDA. “[S]tate duties

underlying negligence and strict-liability claims impose ‘requirements’ with respect to

medical devices.”56



51 R. Doc. 62 at ¶¶ 7, 14, 15.
52 R. Doc. 73.
53 Riegel v. Medtronic, 552 U.S. at 322-23; see also Bass v. Stryker Corp., 669 F.3d 501, 507 (“Devices that

are approved through PMA procedures automatically satisfy the ‘federal requirements’ prong.” (citing
Riegel, 552 U.S. at 322)).
54 The Court notes Defendant’s preemption argument does not address the other Medtronic products

Plaintiff alleges are at issue in this case, namely the Reveal LINQ, the Loop Recorder, WireX, and Vital Sync,
as these are not Class III devices. R. Doc. 62 at 6, ¶ 9.
55 Riegel, 552 U.S. at 323.
56 Cenac v. Hubbell, Civil Action No. 093686, 2009 WL 10678961, at *2 (E.D. La. July 31, 2009) (citing

Riegel, 552 U.S. at 323-24).

                                                     10
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 11 of 30




        Parallel LPLA claims, those that are premised on violations of FDA regulations, are

not preempted. For instance, in Bass v. Stryker Corp., the Fifth Circuit found the plaintiff

sufficiently pleaded parallel claims, because:

        “[The plaintiff] pleaded: (1) he received a [medical product] implant; (2) the FDA
        had previously warned [the manufacturer product] of bioburden in excess of FDA
        regulations in its final rinse of the [medical devices]; (3) after [the plaintiff’s]
        surgery, [the defendant] ultimately voluntarily recalled those [medical devices],
        including the [medical product] specifically used in [the plaintiff’s] implant; (4)
        [the plaintiff] suffered from a loose [medical product] due to a lack of bony
        ingrowth; and (5) the lack of bony ingrowth is a known effect of an excess of
        bioburden and manufacturing residuals on [medical products].”57

The Fifth Circuit noted:

        “The key distinction between complaints that are sufficient to withstand a motion
        to dismiss and those that are not is ... the existence of a manufacturing defect
        caused by a violation of federal regulations and allegations connecting a defect in
        the manufacture of the specific device to that plaintiff's specific injury.”58

        The Court finds Section 360k(a) preempts Plaintiff’s first three LPLA claims.

Plaintiff’s fourth LPLA claim (unreasonable failure to conform to an express warranty) is

preempted and, alternatively, fails to state a claim on which relief may be granted.

                 1.       Plaintiff’s unreasonably dangerous construction claims
                          are preempted.

        Plaintiff alleges generalized claims of unreasonably dangerous construction under

the LPLA.59 This LPLA theory is available when “a product is unreasonably dangerous if,

at the time the product left its manufacturer’s control, the product deviated in a material

way from the manufacturer’s specifications or performance standards for the product.”60

In order to successfully establish a parallel claim alleging unreasonably dangerous




57 669 F.3d at 510.
58 Id. at 511 (emphasis in original).
59 R. Doc. 62 at 14, ¶ 13; 16, ¶ 15; and 27, ¶ 29.
60 La. Rev. Stat. Ann. § 9:2800.55.


                                                     11
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 12 of 30




construction, a violation of federal manufacturing requirements must be alleged.61 The

complaint must also explain “how the manufacturing process failed or how it deviated

from the FDA approved manufacturing process.”62

       Plaintiff alleges “Medtronic has admitted to a manufacturing defect of the

Medtronic ICD and related products,”63 but this a conclusory statement unsupported by

factual allegations and is not accepted as true for purposes of this analysis. Plaintiff

alleges the manufacturing process for the ICD failed or deviated from the FDA approved

manufacturing process only by pointing to recalls of similar products. Plaintiff does not

allege these recalled products are the same as the ICD implanted in him. Instead, Plaintiff

alleges, “Medtronic has a history of manufacturing problems with products that are

similar to the Medtronic products utilized by David Reddick as documented by the

FDA.”64 Based on Plaintiff’s allegations, the problems leading to the recalls of the similar

ICDs are inconsistent with Plaintiff’s alleged injury of “unnecessary shocks.” The

manufacturing defects identified in the recalls concern defects that prevent various

versions of the ICD from delivering necessary shocks to the patient:

       i.      For Recall # Z-0585-2018 filed December 19, 2017, Plaintiff alleges the
               reported problem is “possible prevention of high and low voltage
               therapy”100;65

       ii.     For Recall #Z-2415-2018 filed June 21, 2018, Plaintiff alleges the reported
               problem is “potential for loss of high voltage”101;

       iii.    For the recall filed on January 22, 2018, Plaintiff alleges the recall is “DUE
               TO MANUFACTURING ERROR PREVENTING ELECTRICAL SHOCK


61 Rodriguez v. American Medical Systems, Inc., 597 Fed.Appx. 226, 230 (5th Cir. 2014) (finding that

failure to plead a violation of any federal requirement relating to design or manufacturing amounted to
failure to plead a parallel claim).
62 Funk v. Stryker Corp., 631 F.3d 777, 782 (5th Cir. 2011).
63 R. Doc. 62 at ¶ 22.
64 Id. at 18.
65 Id. at 18 (emphasis added).


                                                  12
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 13 of 30




                 THERAPY.”66 Plaintiff further alleges the recall states: “This defect causes
                 an out of specification gas mixture inside the device and may prevent the
                 device from delivering the electrical shock needed to pace a patient’s
                 heartbeat or revive a patient in cardiac arrest. The delay or inability to
                 deliver a shock to a patient in cardiac arrest or pace a patient’s heart whose
                 heartbeat is too slow could result in serious injury and/or death.”


        Taking Plaintiff’s allegations as true, the manufacturing defects in the recalled

ICDs, even if they were for the exact same product implanted in Plaintiff, involved a

failure of necessary electrical shocks from being delivered; Plaintiff complains of

excessive shocks actually being delivered to him. Alleging the recall of similar products

for unrelated problems does not equal an allegation of a violation of federal

manufacturing requirements or an allegation of how the manufacturing process failed or

how it deviated from the FDA approved manufacturing process. Plaintiff has failed to

allege a parallel LPLA claim for unreasonably dangerous manufacture.

        Plaintiff also alleges in 2018 the FDA issued a warning letter to Medtronic in 2018

concerning its numerous adulterated products manufactured in Puerto Rico. 67 The

Second Amended Complaint contains no allegations connecting the problems in

manufacturing in Puerto Rico in 2018 to the ICD implanted in Plaintiff in 2013. The same

is true for the supplements or modifications to Medtronic ICDs or MyCareLink Monitors

and the FDA safety communication issue in 2019 – there are no allegations connecting

these modifications or communications to the products used by David Reddick beginning

in 2013.68




66 Id. at 23, ¶ 22.
67 Id. at 24, ¶ 23.
68 Id. at ¶¶ 26-28.


                                               13
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 14 of 30




        Plaintiff alleges Medtronic’s off-label promotion of the ICD is a violation of federal

requirements.69 Plaintiff alleges “the intended use of the product was not for [himself]…

Medtronic violated FDA laws by promoting and allowing the surgical implant… for

medical device products he did not need.”70 Plaintiff further alleges the ICD is advertised

and recommended “to people who have fainted” as an example of an off-label promotion

that is not approved by the FDA. 71 Plaintiff alleges the off-label use and Medtronic’s

advertising and promoting the ICD for an off-label use is a “violation[ ] of FDA laws and

regulations.”72

        Federal law does prohibit off-label promotion when it is false or misleading,73 but

Plaintiff does not allege the off-label promotion of the ICD was fraudulent or misleading.

It is less clear that federal law bans truthful off-label promotion, on which courts have

come to differing conclusions.74

        Generally, the FDCA does not prohibit off-label uses for drugs or medical devices.75

Instead, courts often have found off-label claims to be preempted themselves or unlikely



69 Plaintiff may argue that the off-label use if a violation of a federal requirement with respect to the other
other devices and the other LPLA claims asserted. If so, those arguments are rejected for the same reasons
stated herein.
70 R. Doc. 62 at ¶ 25.
71 Id. at 14, ¶12.
72 Id.
73 Schouest v. Medtronic, Inc., 13 F.Supp.3d 692, 702 (S.D. Tex. Mar. 24, 2014).
74 Id. (comparing “Ramirez, 961 F.Supp.2d at 990 (“While permitting health care providers to use devices

in ways other than those anticipated by the FDA, the FDA prohibits device manufacturers from promoting
the off-label use of their product.”); Carson v. Depuy Spine, Inc., 365 Fed.Appx. 812, 815 (9th Cir.2010)
(“[W]hile doctors may use a drug or device off-label, the marketing and promotion of a Class III device for
unapproved use violates Section 331 of the *703 FDCA.”), with Dawson v. Medtronic, Inc., 2013 WL
4048850, at *6 (D.S.C. Aug. 9, 2013) (“This court is not convinced that off-label promotion violates the
FDCA. Consequently, any state laws proscribing off-label promotion would establish requirements
‘different from[ ] or in addition to[ ] any requirement’ under the MDA and would be expressly preempted”
(citing 21 U.S.C. § 360k(a))); Caronia, 703 F.3d at 154 (“The FDCA and its accompanying regulations do
not expressly prohibit the ‘promotion’ or ‘marketing’ or drugs for off-label use.”)”).
75 See United States v. Caronia, 703 F.3d 149 (2d Cir. 2012) (finding that the FDCA “does not expressly

prohibit or criminalize off-label promotion”).

                                                      14
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 15 of 30




to be viable.76 Faced with a similar question, the Tenth Circuit found Congress intended

to protect the “liberty of doctors and patients to use approved devices in any manner they

wish—including off-label—instructing that ‘[n]othing in this chapter shall be construed to

limit or interfere with the authority of a health care practitioner to prescribe or administer

any legally marketed device.”77 Plaintiff does not allege that Louisiana law prohibits the

alleged off-label use, but even if she did, a state law restraining such off-label uses would

be an additional requirement that is preempted by Section 360k(a).78 The allegation that

there has been an off-label promotion of the ICD does not satisfy the requirement that

Plaintiff identify with sufficient particularity the federal laws and regulations that have

been violated.

        Plaintiff does not allege the particular ICD implanted into Plaintiff had a

manufacturing defect, does not allege a violation of federal manufacturing requirements

with respect to the ICD, and does not make factual allegations as to how the

manufacturing process for the ICD failed or deviated from FDA requirements.

        Plaintiff does not allege any facts supporting a dangerous construction claim with

respect to the Lead and MyCareLink monitor. Plaintiff’s petition also fails to identify any

manufacturing requirements imposed by the FDA or to allege a violation of or deviation

from any FDA approved manufacturing process with respect to these two devices.

        With respect to all three Class III devices, Plaintiff resorts to conclusory statements

about construction that mirror the LPLA and vaguely allege violations of federal



76 See, e.g., Otis-Wisher v. Fletcher Allen Health Care, Inc., 951 F.Supp.2d 592, 596 (D. Vt. June 25, 2013)
(explaining that “[physicians] may use FDA approved medical devices for off-label uses with a patient’s
informed consent.”); Otis-Wisher v. Medtronic, 616 Fed.Appx. 433, 435 n.2 (2d Cir. 2015) (suggesting off-
label use claims were unlikely to be viable).
77 Caplinger v. Medtronic, Inc., 784 F.3d 1335, 1344 (10th Cir. 2015) (citing 21 U.S.C. § 396).
78 Id. at 1344.


                                                    15
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 16 of 30




requirements without specifying what they are. Plaintiff’s claims of unreasonably

dangerous construction under the LPLA are preempted.

                2.      Plaintiff’s unreasonably dangerous design claims are
                        preempted.

        Plaintiff brings claims of unreasonably dangerous design under the LPLA.79 The

unreasonably dangerous design theory of the LPLA requires Plaintiff to show (1) there

existed an alternative design for the product that was capable of preventing the claimant’s

damage; and (2) the design defect’s likelihood and gravity outweigh the burden of

adopting the alternative design. 80 To survive, these claims must be parallel to federal

regulations. Failure to connect an alleged violation of federal design requirements to the

LPLA claims is fatal to those claims.81 Plaintiff fails to allege any failure in the design

processes of the three Class III devices, fails to allege any alternative design for these

devices, and similarly fails to allege facts that support a finding of deviation from FDA-

approved designs for them.

        Plaintiff alleges the software in the ICD and the MyCareLink monitor “had a

defective design,”82 but this is a conclusory statement unsupported by any facts. With

respect to the MyCareLink monitor, Plaintiff fails to allege a specific violation of federal

law. Instead, Plaintiff alleges only that: “Medtronic violated and contravened FDA laws

including but not limited to 21 U.S.C.A. § 360c(a)(1)(C) regarding the Medtronic My

Carelink Patient Monitor.”83 21 U.S.C. § 360c merely outlines the classification of devices

intended for human use. Section 360c(a)(1)(C) defines Class III PMA medical devices and


79 R. Doc. 62 at ¶ 15.
80 La. Rev. Stat. Ann. § 9:2800.56.
81 Parra v. Coloplast Corp. 2017 WL 24794 *3 (E.D. La. Jan. 3, 2017) (citing Rodriguez v. American Medical

Systems, Inc., 597 Fed.Appx. 226, 230 (5th Cir. 2014)).
82 R. Doc. 62 at 16, ¶ 15.
83 Id. at 17, ¶ 15.


                                                   16
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 17 of 30




provides that such devices are subject “to premarket approval to provide reasonable

assurance of its safety and effectiveness.”84 As another Section of this Court explained in

Cenac v. Hubbell, allegations of a violation of a federal regulation that “simply governs

the applicability of the other regulations and imposes no specific requirements on

manufacturers of medical devices” are “too vague to support a parallel claim.”85 Section

360c(a)(1)(C) imposes no specific requirements.

        Further, the FDA studied the design of the three Class III devices through the

premarket approval process and approved them. Section 360k(a) preemption exists

precisely to prevent a jury from second-guessing the FDA’s premarket approval of a

design, regardless of whether it is flawed.86 The Court finds the unreasonably dangerous

design claims satisfy the second prong of Riegel and are preempted.87 Plaintiff’s claims of

unreasonably dangerous design under the LPLA are preempted.

                3.      Plaintiff’s unreasonably dangerous failure to provide
                        adequate warning claims are preempted.

        Plaintiff brings unreasonable failure to warn claims under the LPLA by alleging

“[t]he Medtronic products are unreasonably dangerous because an adequate warning

about the products has not been provided concerning the numerous problems, and

malfunctions of these products and their component parts as stated in this complaint and

in violation of the FDA laws.”88 To successfully plead a parallel failure-to-warn claim,

Plaintiff must show: (1) the product was unreasonably dangerous because an adequate


84 21 U.S.C. § 360c(a)(1)(C).
85 Cenac v. Hubbell, 2010 WL 4174573 at *5 (E.D. La. Oct. 21, 2010).
86 Gomez v. St. Jude Medical Daig. Div. Inc., 442 F.3d 919, 930 (5th Cir. 2006).
87 See Malbroux v. Jancuska, No. 11–421, 2011 WL 3816104, at *1, 3 (W.D.La. Aug. 29, 2011) (dismissing

claim that penile prosthesis had a defective design because the state claims would have required more “than
what the FDA already required.” (citing Cowen v. Am. Med. Systems, Inc., 2006 WL 2543704 at *2 (E.D.
Mich. 2006))).
88 R. Doc. 62 at ¶¶ 31, 35.


                                                    17
        Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 18 of 30




warning was not provided for a potentially dangerous characteristic existing at the time

the product left its manufacturer's control; (2) "the manufacturer failed to use reasonable

care to provide an adequate warning of such characteristic;" and (3) these failures

deviated from FDA warning requirements.89

          Plaintiff’s Second Amended Complaint makes no mention of applicable FDA-

approved warnings and contains no allegations that any of the Class III devices deviated

from any accepted warnings and instructions. Plaintiff does not allege what the warning

was, why it was inadequate, what potentially dangerous characteristic any device had, or

how failures deviated from FDA warnings and requirements. Plaintiff cites prior

Medtronic recalls and warnings, but fails to sufficiently connect them to the devices used

by him and to the injuries he claims to have suffered.90 By failing to clearly allege any

violation of FDA-approved warning or instruction, the failure to warn claims remain too

general and risks imposing liability on Defendant for a failure to give a warning that was

not sanctioned by the FDA. Accordingly, the failure to warn claims are preempted.

          B.      Plaintiff’s claims that the Class III Medical Devices are
                  unreasonably dangerous because they do not conform to an
                  express warranty are preempted and, alternatively, fail to meet
                  the Twombly and Iqbal pleading requirements.

          Plaintiff’s Second Amended Complaint alleges a breach of express warranty claim

against the three Class III devices, but Plaintiff alleges only facts related to the ICD and

Lead with respect to this claim. Accordingly, the claims against the MyCareLink monitor

based on breach of express warranty are dismissed with prejudice for failure to state a

claim upon which relief may be granted. The Court must examine whether the LPLA




89   La. Rev. Stat. Ann. § 9:2800.57; Gomez, 442 F.3d at 930.
90   R. Doc. 62 at 26, ¶ 28.

                                                     18
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 19 of 30




breach of express warranty claims against the ICD and the Leads are preempted or, even

if they are not preempted, whether the allegations fail to meet the Twombly and Iqbal

pleading requirements.

        With respect to an LPLA breach of express warranty claim, the plaintiff must allege

the product was unreasonably dangerous because: (1) an express warranty on the product

was made by the manufacturer; (2) the express warranty induced the plaintiff to use the

product; and (3) the plaintiff’s damage was proximately caused by the breach because the

express warranty was untrue.91

        Generally, express warranty claims are not inherently preempted.92 In arguing his

claims concerning the Leads are not preempted, Plaintiff directs the Court’s attention to

Wildman v. Medtronic, Inc.93 In that case, the Fifth Circuit held the plaintiff’s claim for

breach of express warranty under Texas law was not preempted by the FDCA because the

claim challenged a warranty that went “above and beyond any guarantee the FDA

expressly or implicitly approved.”94 The court described the Medtronic warranty at issue

in that case as follows:

        The Statement begins by asserting that although other manufacturers “may state
        that their batteries have a longevity greater than 9 years, it's important to
        understand that many other factors and components are involved in determining
        the overall longevity of an implanted medical device.”95

The Fifth Circuit emphasized this warranty went “above and beyond” any guarantee the

FDA approved because:



91 La. Rev. Stat. Ann. § 9:2800.58.
92 See Schouest v. Medtronic, Inc., 13 F.Supp.3d 692, 707 (S.D. Tex. 2014) (explaining that an express
warranty claim could survive as long as a plaintiff rests such claims upon “false warranties that Medtronic
voluntarily and falsely made beyond the federally approved warning”).
93 874 F.3d 862 (5th Cir. 2017).
94 Id. at 867 (citing Gomez, 442 F.3d at 932).
95 Id. at 869.


                                                    19
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 20 of 30




        “The Statement cannot reasonably be read as anything other than a claim of
        comparative advantage over competitors that vouch only for the life of their
        batteries. Medtronic is telling consumers why its product is superior.”96

        If the express warranty given does not conflict with the premarket approval

process, arises “from representations of the parties[,] and [is] made as the basis of the

bargain between them,” then it might avoid MDA preemption.97 A breach of warranty

claim under the LPLA, however, requires the express warranty to be untrue, which goes

beyond mere enforcement of the federal requirements.98 As the Fifth Circuit explained,

scrutinizing warranties for truthfulness is “potentially inconsistent with the federal

regulatory scheme” because it would impose duties arising under the state’s breach of

warranty statute upon representations approved by the FDA through the premarket

approval process.99

        Plaintiff alleges he was told the ICD “would last a lifetime” and that it “had a

lifetime warranty and guaranty.”100 He alleges the Lead “failed to comply with the verbally

[sic] life time warranty he was provided” and “failed to comply with the 10 and 11 year

warranty that was provided to David Reddick through his physicians, and medical

providers, the public.”101 Plaintiff fails to allege what, if any, federal regulation or FDA

approval was violated by the violation of an express warranty. Plaintiff’s vague and

conclusory allegations are insufficient. The Fifth Circuit upheld the dismissal of a Texas



96 Id.
97 Gomez, 442 F.3d at 932 (quoting Mitchell v. Collagen Corp., 126 F.3d 902, 915 (7th Cir. 1997)).
98 La. Rev. Stat. Ann. § 9:2800.58.
99 Gomez, 442 F.3d at 932.
100 R. Doc. 62 at 10, ¶ 12.
101 Id at 11. In his opposition to Defendant’s motion to dismiss, Plaintiff attaches a Sprint Quattro Lead

brochure, which includes charts showing Defendant’s product has a product life of eleven years whereas
competing products by St. Judge Medical and Boston Scientific have product lives of six and eleven years.
R. Doc. 76-2 at 2. The Court has not considered documents outside the pleadings and has not converted the
motion to dismiss to a motion for summary judgment.

                                                   20
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 21 of 30




deceptive trade practices claim when the plaintiff failed “to allege whether or how [the

manufacturer’s] marketing materials deviated from FDA-approved requirements.”102 In

this case, there is no opportunity to compare an express representation of Medtronic to

what was approved for marketing or labelling by the FDA because neither is alleged by

Plaintiff. Plaintiff’sconclusory statements are unsupported by factual allegations. Plaintiff

has failed to allege a parallel LPLA claim for breach of express warranty. Plaintiff’s claims

for breach of express warranty are preempted. Furthermore, Plaintiff has failed to plead

sufficient facts to establish plausible claims under the LPLA for breach of an express

warranty under Twombly and Iqbal103 with respect to the ICD and the Lead.

        C.      Plaintiff’s off-label claim is preempted.

        Plaintiff raises an off-label promotion claim for the ICD that does not fit under one

of the four LPLA theories.104 Plaintiff alleges “the intended use of the product was not for

[himself]… Medtronic violated FDA laws by promoting and allowing the surgical

implant… for medical device products he did not need.”105 Plaintiff further alleges that the

ICD is advertised and recommended “to people who have fainted” as an example of an

off-label promotion that is not approved by the FDA.106 Off-label promotion is not an

available theory under the LPLA because it contains an exclusive remedy provision

limiting it to the four theories analyzed above.107



102Rodriguez,597    F. App’x at 230.
103 See Wildman v. Medtronic, Inc., 874 F.3d 862, 867-68 (5th Cir. 2017) (affirming the 12(b)(6) dismissal
of LPLA claims in a Class III medical device case for failing to state claims that paralleled FDA
requirements).
104 R. Doc. 62 at 14, ¶ 12.
105 Id. at ¶ 25.
106 Id. at 14, ¶12.
107 La. Rev. Stat. Ann. § 9:2800.52; See Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 261 (5th Cir. 2002)

(denying an intentional tort claim in a pharmaceutical product liability claim because it was not an available
remedy under the LPLA).

                                                     21
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 22 of 30




        Generally, the FDCA does not prohibit off-label uses for drugs or medical

devices.108 Courts often have found off-label claims to be preempted or unlikely to be

viable.109 Faced with a similar question, the Tenth Circuit found Congress intended to

protect the “liberty of doctors and patients to use approved devices in any manner they

wish—including off-label—instructing that ‘[n]othing in this chapter shall be construed to

limit or interfere with the authority of a health care practitioner to prescribe or administer

any legally marketed device.”110 A state law restraining such off-label uses would be an

additional requirement that is preempted by Section 360k(a).111 Plaintiff fails to state with

sufficient particularity the federal laws, regulations, or device approval that is violated by

the off-use promotion. To the extent that Plaintiff asserts an off-label promotion claim, it

is preempted.

II.     Plaintiff’s allegations with respect to the Class I and Class II Medical
        Devices are not sufficient to state LPLA claims upon which relief may
        be granted.

        Plaintiff makes only LPLA defective design claims against the WireX, the Vital Sync

Monitor, and the LINQ, all Class I and Class II medical devices. Because they are Class I

and Class II medical devices, federal preemption is not an issue. Instead, the Court must

determine whether the allegations of Plaintiff’s Second Amended Complaint are sufficient

to state claims for defective design under the LPLA.




108 See United States v. Caronia, 703 F.3d 149 (2d Cir. 2012) (finding that the FDCA “does not expressly

prohibit or criminalize off-label promotion”).
109 See, e.g., Otis-Wisher v. Fletcher Allen Health Care, Inc., 951 F.Supp.2d 592, 596 (D. Vt. June 25, 2013)

(explaining that “[physicians] may use FDA approved medical devices for off-label uses with a patient’s
informed consent.”); Otis-Wisher v. Medtronic, 616 Fed.Appx. 433, 435 n.2 (2d Cir. 2015) (suggesting off-
label use claims were unlikely to be viable).
110 Caplinger v. Medtronic, Inc., 784 F.3d 1335, 1344 (10th Cir. 2015) (citing 21 U.S.C. § 396).
111 Id. at 1344.


                                                    22
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 23 of 30




       Under the LPLA, to establish a prima facie case the claimant must establish four

elements: (1) that the defendant is a manufacturer of the product; (2) that the claimant's

damage was proximately caused by a characteristic of the product; (3) that this

characteristic made the product “unreasonably dangerous”; and (4) that the claimant's

damage arose from a reasonably anticipated use of the product by the claimant or

someone else.”     112   Plaintiff alleges Medtronic manufactured the products, that

characteristics of the products were the proximate causes of Plaintiff’s damages, that

these characteristics made the products unreasonably dangerous, and that Plaintiff’s

damages arose from a reasonably anticipated use of the products.113

       The third element, that the product was unreasonably dangerous, is limited by the

LPLA to four theories of actionable liability: (1) unreasonably dangerous construction; (2)

unreasonably dangerous design; (3) unreasonable failure to provide adequate warning;

and (4) unreasonable failure to conform to an express warranty.114 Plaintiff makes only

LPLA defective design claims against the WireX, the Vital Sync Monitor, and the Loop. A

product is unreasonably dangerous in design if, at the time it left the manufacturer’s

control, (1) there existed an alternative design that was capable of preventing the damage

and (2) the likelihood the design would cause damage and the gravity of that damage

outweighed the burden on the manufacturer of adopting the alternative design.115 Plaintiff

alleges only that the products are unreasonably dangerous in design “for the same reasons

stated in the previous paragraph and this petition.”116



112 Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 260-61 (5th Cir. 2002) (citing La. Rev. Stat. Ann. §

2800.54(A)).
113 R. Doc. 62 at ¶ 29.
114 La. Rev. Stat. Ann. § 9:2800.54.
115 La. R.S. 9:2800.57.
116 R. Doc. 62 at ¶ 3.


                                                 23
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 24 of 30



        It is not necessary for the Court to determine whether Plaintiff has adequately

pleaded all the elements of an LPLA defective design claim because Plaintiff has failed to

plead at least one essential element – that there were existing alternative designs for the

Linq, the WireX, and the Vital Sync Monitor at the time they left they control of Medtronic

and that those alternative designs were capable of preventing the damage suffered by

Plaintiff.117

        A.         The LINQ

        With respect to the LINQ, Plaintiff generally alleges the purpose and operation of

the device and states in a conclusory manner that the LINQ has defectively designed

software.    118   Plaintiff failed to allege the unreasonably dangerous design defect

incorporated into the LINQ or its software or that an alternative design capable of

preventing the damage was available at the time the product left the manufacturer’s

control.119,120 The only paragraph heading in Plaintiff’s Second Amended Complaint that

mentions alternative design is paragraph 21, and the body of that paragraph references

only the ICD. Even with respect to the ICD Plaintiff makes no allegations with respect to

an alternative design and, instead, alleges that Plaintiff should have pursued more

conservative treatment.121 With respect to the LINQ, Plaintiff points only to the recall of

a Medtronic “Reveal LINQ Insertable Cardiac Monitor” in 2016 for an issue related to its

battery replacement indicator; Plaintiff does not allege the model of LINQ implanted in

him in 2013 and the model of the one recalled in 2016 are the same and does not connect


117 La. Rev. Stat. Ann. 9:2800.56.
118 R. Doc. 62 at ¶¶ 11 and 16.
119 La. Rev. Stat. Ann. § 9:2800.56.
120Although Plaintiff titles paragraph 21 of the Second Amended Complaint “Facts and Alternative Design,”

in fact no allegations regarding alternative design of any of the devices are included. In paragraph 40,
Plaintiff alleges in a conclusory manner that alternatives in design existed that could have prevented the
damage but provides no factual allegations in support of this assertion.
121 R. Doc. 62 at ¶ 21.

                                                   24
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 25 of 30




the reason for the 2016 recall to any problem with Plaintiff’s LINQ device inserted in

2013.122

        Plaintiff alleges the LINQ was “unknowingly… planted in him,” 123 but does not

explain under which of the four available LPLA theories this allegedly wrongful act would

fall.124 Plaintiff did not bring a medical battery claim in the Second Amended Complaint

and, even if he had, did not make any allegations that would point to Medtronic as the

responsible defendant under such a claim.125

        Even though the LINQ is not a Class III device and preemption is not an issue,

Plaintiff alleges that Medtronic violated and contravened FDA laws including but not

limited to 21 U.S.C.A. § 360c(a)(1)(C) and 21 U.S.C. § 360d.126 21 U.S.C. § 360c merely

outlines the classification of devices intended for human use. Section 360c(a)(1)(C)

defines Class III PMA medical devices and provides that such devices are subject “to

premarket approval to provide reasonable assurance of its safety and effectiveness.”127 As

mentioned previously, even if the LINQ were a Class III device, such allegations of a

violation of a federal regulation that “simply governs the applicability of the other

regulations and imposes no specific requirements on manufacturers of medical devices”

are “too vague to support a parallel claim.” 128 Neither does this allegation satisfy the

requirements for an LPLA unreasonably dangerous design claim.



122 R. Doc. 62 at 20, ¶ 16.
123 R. Doc. at 8, ¶ 11.
124 La. Rev. Stat. Ann. § 9:2800.54.
125 See Lugenbuhl v. Dowling, 701 So.2d 447, 452 (La. 1997) (explaining that while medical battery is not a

favored theory of liability under Louisiana law, the lack of informed consent might constitute a breach of
duty by the doctor).
126 R. Doc. 62 at 20, ¶ 16. 21 U.S.C. 360(d) has to do with the registration of producers of drugs or devices

and it is not clear what relevance it has in this case.
127 21 U.S.C. § 360c(a)(1)(C).
128 2010 WL 4174573 at *5.


                                                    25
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 26 of 30




       Finally, Plaintiff relies on the doctrine of res ipsa loquitur to suggest the Court may

infer Medtronic’s negligence with respect to the LINQ.129 Plaintiff alleges the LINQ “did

the opposite for which it was intended and approved for and it caused David Reddick

injury, suffering, damages and to become disabled and permanently disabled. It harmed

his health and well-being and placed his life at risk.” Res ipsa loquitor is an evidentiary

doctrine that may be applied once factual evidence has been submitted.130 It may not “be

alleged in a plaintiff’s complaint in order to satisfy a plaintiff’s burden at the pleading

stage.” 131 It also is not clear that the doctrine of res ipsa loquitor would support the

plaintiff’s claims, even at a later stage in the litigation. The doctrine permits an inference

of negligence only when other possible causes of the alleged injuries do not exist. 132

Medical devices might fail for a variety of reasons that do not constitute the

manufacturer’s negligence–such as poor surgical techniques or body rejection. 133

Reliance on this evidentiary doctrine does not make up for Plaintiff’s failure to plead the

allegations necessary to bring a claim against the LINQ for unreasonably dangerous

design under the LPLA.

       B.      The WireX

       With respect to the WireX, Plaintiff generally alleges the purpose and operation of

the device134 and makes a conclusory allegation that the WireX “had a defective software

design because it was not secure from hacking and was subject to malfunction.” 135



129 R. Doc 62 at ¶ 16.
130 Rice v. Cornerstone Hosp. of W. Monroe, L.L.C., 674 Fed.Appx. 391, 392 (5th Cir. 2017).
131 Charles v. K-Patents, Inc., 2018 WL 9869532 (E.D. Tex. Aug. 10, 2018) (citing Alcoa, Inc. v. Contech

Constr. Props., Inc., No. 05-880, 2006 WL 8432990, at *3-4 (W.D. Tex. Apr. 26, 2006).
132 Jesionowski v. Boston & M. R.R., 329 U.S. 452, 456 (1947).
133 Clark v. Medtronic, Inc., 572 F. Supp. 2d 1090, 1094-95 (D. Minn. 2008).
134 R. Doc. 62 at ¶ 11
135 Id. at 21, ¶ 17.


                                                  26
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 27 of 30




Otherwise, Plaintiff failed to allege the unreasonably dangerous design defect

incorporated into the WireX and did not allege that an alternative design capable of

preventing the damage was available at the time the product left the manufacturer’s

control.136

        Even though the WireX is not a Class III device and preemption is not an issue,

Plaintiff alleges that Medtronic violated and contravened FDA laws including but not

limited to 21 U.S.C.A. § 360c(a)(1)(C).137 As mentioned previously, such allegations of a

violation of a federal regulation that “simply governs the applicability of the other

regulations and imposes no specific requirements on manufacturers of medical devices”

are “too vague to support a parallel claim.” 138 Neither does this allegation satisfy the

requirements for an LPLA unreasonably dangerous design claim against the WireX.

        C.      The Vital Sync Monitor

        With respect to the Vital Sync Monitor, Plaintiff generally alleges the purpose and

operation of the device139 and makes a conclusory allegation that the Vital Sync Monitor

had a defective software design because it required regular upgrades and could not keep

up with general information systems, because it was not secure from hacking, and because

it was subject to malfunction.140 Plaintiff failed to allege facts supporting his claim that an

unreasonably dangerous design defect was incorporated into the Vital Sync Monitor and

failed to allege that an alternative design capable of preventing the damage was available

at the time the product left the manufacturer’s control.141 Plaintiff alleges only that “the


136 La. Rev. Stat. Ann. § 9:2800.56.
137 R. Doc. 62 at 20, ¶ 16. 21 U.S.C. 360(d) has to do with the registration of producers of drugs or devices
and it is not clear what relevance it has in this case.
138 2010 WL 4174573 at *5.
139 R. Doc. 62 at ¶ 11.
140R. Doc. 62 at 21, ¶ 17.
141 La. Rev. Stat. Ann. § 9:2800.56.


                                                     27
       Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 28 of 30




product failed due to problems and glitches in the software, technical failures in the

software, possible hacking, due to technical failures by Medtronic with wireless

connectivity, including but not limited to the internet being down or out. , [sic] directly

or indirectly using analog or Bluetooth technology or radio frequency that could be

hacked.”142 These are conclusory allegations and speculative statements with no factual

support provided.

        Even though the Vital Sync Monitor is not a Class III device and preemption is not

an issue, Plaintiff alleges that Medtronic violated and contravened FDA laws including

but not limited to 21 U.S.C.A. § 360c(a)(1)(C). 143 As mentioned previously, such

allegations of a violation of a federal regulation that “simply governs the applicability of

the other regulations and imposes no specific requirements on manufacturers of medical

devices” are “too vague to support a parallel claim.”144 Neither does this allegation satisfy

the requirements for an LPLA unreasonably dangerous design claim against the Vital

Sync Monitor.

        Plaintiff fails to support his conclusory and speculative allegations with sufficient

facts to adequately state an LPLA unreasonably dangerous design claim against the

WireX, Vital Sync Monitor, and LINQ. Those claims will be dismissed with prejudice.

III.    Plaintiff’s request for leave to amend is denied.

        In Plaintiff’s supplemental opposition to the motion to dismiss, he requests leave

to file a third amended complaint, if necessary.145 The Plaintiff filed this action in state




142 R. Doc. 62 at 18, ¶ 17.
143 Id. at 20, ¶ 16. 21 U.S.C. 360(d) has to do with the registration of producers of drugs or devices and it is
not clear what relevance it has in this case.
144 2010 WL 4174573 at *5.
145 R. Doc. 118 at 24.


                                                      28
      Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 29 of 30




court on August 16, 2018. 146 Almost a year later, on July 10, 2019, the Court granted

plaintiff leave to file an amended complaint,147 requiring Plaintiff to address the seven

devices/software listed in paragraph six of Plaintiff’s proposed amended complaint and

to:

        (1) Allege facts addressing Defendant’s argument that Plaintiff’s claims have
            prescribed on their face;148

        (2) Allege facts addressing Defendant’s argument that Plaintiff’s claims are
            preempted by federal law;149 and

        (3) For each device or software alleged as a basis of liability, allege facts showing
            the defective nature of the device or software, the causes of action with respect
            to the device or software, and the damages claimed with respect to the device
            or software.

Plaintiff’s Second Amended Complaint was filed on July 23, 2019.150

        Rule 15(a) “requires the trial court to grant leave to amend freely, and the language

of this rule evinces a bias in favor of granting to amend.”151 A district court must possess

a “substantial reason” to deny a motion under Rule 15(a).152 In deciding whether to grant

leave under Rule 15(a), courts may consider factors such as “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failures to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, and futility of the amendment.”153 Motions to amend are

“entrusted to the sound discretion of the district court,”154 and a court may properly refuse


146 R. Doc. 1-1.
147 R. Doc. 60.
148 See R. Doc. 10-1 at 4-7.
149 See id. at 7-10.
150 R. Doc. 62.
151 Lyn-Lea Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002) (internal quotation marks

omitted).
152 Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004).
153 Jones v. Robinson Prop. Grp., LP, 427 F.3d 987, 994 (5th Cir. 2005).
154 Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998).


                                                   29
     Case 2:18-cv-08568-SM-JVM Document 175 Filed 03/02/21 Page 30 of 30




to grant leave to amend if the plaintiff failed to cure a defect after being given earlier

opportunity to do so.155

        In this case, the original complaint was filed in state court on August 16, 2018, over

two years ago. Plaintiff already has been given leave to amend and given specific

instructions to address the arguments in Defendant’s Motion to Dismiss, including that

the claims are preempted by federal law and the lack of allegations concerning the

defective nature of each device or piece of software. The Court finds Plaintiff’s failure to

cure deficiencies by the amendment previously allowed is a substantial reason to deny his

request for leave to amend a third time.

                                           CONCLUSION

        IT IS ORDERED that Defendant’s motion to dismiss 156 is GRANTED with

respect to Plaintiff’s Louisiana Product Liability Act claims and those claims are

DISMISSED WITH PREJUDICE.157

        New Orleans, Louisiana, this 2nd day of March, 2021.


                                                 ________________________________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE




155 Arthur R. Miller et al., When Leave to Amend May Be Denied, 6 Fed. Prac. & Proc. Civ. § 1487 (3d ed.).

See, e.g, Smith v. Ayres, 845 F.2d 1360, 1366 (5th Cir. 1988) (denying a third leave to amend because
plaintiff failed to “remedy the most basic deficiencies in his earlier complaints”); Zucco Partners, LLC v.
Digimarc Corp., 552 F.3d 981 (9th Cir. 2009) (denying leave to amend after plaintiff subsequently failed to
add the requisite particularity in its claims the first two times).
156 R. Doc. 73.
157 Medtronic’s Rule 12(f) Motion to Strike Plaintiff’s Exhibits Offered in Support of his Opposition to

Medtronic’s Rule 12(b)(6) Motion to Dismiss is GRANTED. The documents offered by Plaintiff as exhibits
are not incorporated by reference into the Second Amended Complaint. Nor are they matters of public
record the Court may judicially note. R. Doc. 119.

                                                   30
